On petition for writ of certiorari to the Circuit Court of Appeals for the Sixth Circuit; and
On petition for writ of certi-orari to the Circuit Court of Appeals for the First Circuit.
The petitions for writs of certiorari are *697granted.
Solicitor General McGrath and William S. Tyson for petitioner.
Edwin F. Hunt, Walton Whitwell and Wm. H. Swiggart for respondent in No. 335.
Leonard A. Pierce and E. Spencer Miller for respondent in No. 336.
Harold B. Wahl filed a brief for the Jacksonville Terminal Co., as amicus curiae, opposing the petitions.
Reported below: No. 335,155 F. 2d 1016; No. 336,155 F. 2d 215.